ALTENBERND, Judge,
Concurring.
I fully concur in this opinion. T write only to make two observations. First, the trial court appears to have misunderstood our intent when we remanded this case at the end of the previous appeal. We expected that it would hold an evidentiary hearing to determine whether willful noncompliance had occurred. The trial court held a nonevidentiary hearing and added language to its order that did not have a factual basis in the record. Dr. Kinney apparently moved from Sarasota to another country during this lawsuit. By the time of the hearing on remand, he had complied with the discovery and made the payments. Thus, from this court’s perspective it is not clear that Dr. Kinney’s noncompliance was willful.
Second, part of the difficulty in this case arises from the severity of the sanction. The disputed discovery all concerned Dr. Kinney’s earnings and earning capacity. If the trial court had not dismissed the entire lawsuit but had stricken the .claim for lost earnings, it is likely that our review would have been more deferential.